        Case 1:18-cv-00120-ABJ Document 39 Filed 12/14/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 JESSE P. SCHULTZ, III, et al.,

                        Plaintiffs,

 v.                                               Civil Action No. 18-120 (ABJ)

 DISTRICT OF COLUMBIA, et al.,

                    Defendants.


                                 JOINT STATUS REPORT

      Pursuant to the Court’s October 14, 2020 Minute Order, the Parties submit

this Joint Status Report.

      The Parties jointly request that the Court extend the stay of this case until

January 25, 2021. The Parties have now reached a tentative settlement, subject to

approval by the Mayor, and continue to make progress through formal mediation.

The Parties, therefore, wish to extend the stay in this case until January 25, 2021, in

order to finalize the settlement. Fed. R. Civ. P. 6(b)(1)(A). The Parties will file with

the Court a motion for preliminary approval once a settlement is final.

      No other existing deadline will be affected by this additional time.


Dated: December 14, 2020.                      Respectfully submitted,

 /s/ Jeffrey L. Light
 Jeffrey L. Light (D.C. Bar #485360)           KARL A. RACINE
 1712 Eye St., NW                              Attorney General for the District of
 Suite 915                                     Columbia
 Washington, DC 20006
           Case 1:18-cv-00120-ABJ Document 39 Filed 12/14/20 Page 2 of 2




    (202) 277-6213                            TONI MICHELLE JACKSON
    Jeffrey@LawOfficeOfJeffreyLight.com       Deputy Attorney General
                                              Public Interest Division
    Counsel for Plaintiffs
                                              /s/ Fernando Amarillas
                                              FERNANDO AMARILLAS [974858]
                                              Chief, Equity Section

                                              /s/ Duane Blackman
                                              DUANE BLACKMAN *
                                              Assistant Attorney General
                                              400 Sixth Street, N.W., Suite 10100
                                              Washington, D.C. 20001
                                              (202) 805-7640
                                              (202) 703-0646 (fax)
                                              duane.blackman@dc.gov

                                              Counsel for Defendants




*      Admitted to practice only in the State of New York. Practicing in the District
of Columbia under the direct supervision of Fernando Amarillas, a member of the
D.C. Bar, pursuant to LCvR 83.2(f).

                                          2
